Case: 18-10389      Document: 00514613326         Page: 1    Date Filed: 08/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-10389                           August 23, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
WILLIAM HENRY STARRETT, JR.,

                                                 Plaintiff-Appellant

v.

LOCKHEED MARTIN CORPORATION; TEXAS MILITARY DEPARTMENT;
UNITED STATES ARMY CIVIL AFFAIRS AND PSYCHOLOGICAL
OPERATIONS COMMAND; UNITED STATES ARMY RESERVE
COMMAND; UNITED STATES ARMY; UNITED STATES ARMY SPECIAL
OPERATIONS COMMAND; UNITED STATES DEPARTMENT OF
DEFENSE; DEFENSE ADVANCED RESEARCH PROJECTS AGENCY;
LAWRENCE LIVERMORE NATIONAL SECURITY, L.L.C.; SANDIA
CORPORATION; NATIONAL NUCLEAR SECURITY ADMINISTRATION;
UNITED STATES DEPARTMENT OF ENERGY; UNITED STATES
SPECIAL OPERATIONS COMMAND,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:17-CV-988


Before DENNIS, CLEMENT, and OWEN, Circuit Judges,
PER CURIAM: *


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10389    Document: 00514613326      Page: 2   Date Filed: 08/23/2018


                                 No. 18-10389

      William Starrett, Jr., proceeding pro se, filed suit against various federal
government and military agencies, the Texas Military Department, and large
private corporations for violations of numerous federal laws. Starrett’s 149-
page complaint alleged that defendants conspired to use him for mind
experiments, targeted him with “Remote Neural Monitoring,” harassed him
using “Voice to Skull” technology, and otherwise remotely monitored and
controlled his thoughts, movements, sleep, and bodily functions.
      The district court dismissed Starrett’s complaint against defendants
Lawrence Livermore National Security, LLC, and Sandia Corporation under
FED. R. CIV. P. 12(b)(5) for insufficient service of process. It then dismissed
Starrett’s claims against Lockheed Martin corporation, the Texas Military
Department, and various federal government agencies under Rule 12(b)(1),
finding that the claims were “patently frivolous,” and under Rule 12(b)(6),
finding that they were “fanciful, fantastic, or delusional.” Additionally, the
court found that plaintiff’s claims against Lockheed Martin and Texas Military
Department should be dismissed under Rule 12(b)(5) because service was
insufficient.
      We review de novo a district court’s grant of a motion to dismiss. The
Supreme Court has held that when allegations within a complaint are “so
attenuated and unsubstantial as to be absolutely devoid of merit, wholly
insubstantial, obviously frivolous, plainly unsubstantial, or no longer open to
discussion,” a federal court lacks subject matter jurisdiction to adjudicate the
claim.   Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (internal citations
omitted). We agree with the district court’s characterizations of plaintiff’s
claims and determinations that service on some of the defendants was
improperly made. We affirm for essentially the reasons stated by that court.
      AFFIRMED.



                                        2